UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4618



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVIS D. FLOWERS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cr-00408-REP)


Submitted:   April 30, 2007                   Decided:   May 24, 2007


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Nachman, NACHMAN & SQUIRES, L.L.P., Richmond, Virginia,
for Appellant. Chuck Rosenberg, United States Attorney, Peter S.
Duffey, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted Travis Flowers of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).   The district court sentenced Flowers to fifty-one months’

imprisonment, and Flowers appealed. Counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious issues for appeal but contending the district court

abused its discretion in admitting testimony of three Government

experts and in allowing the Government’s trial representative to

testify as a rebuttal witness when the representative had not

previously been excluded from the courtroom with other witnesses.

Flowers did not file a pro se supplemental brief, despite being

notified of his right to do so.   The Government filed a responding

brief in which it countered the district court did not err.

Finding no error, we affirm.

           We review the admission of expert testimony for an abuse

of discretion.    See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 139

(1997); United States v. Powers, 59 F.3d 1460, 1470-71 (4th Cir.

1995).    Expert testimony is admissible under Fed. R. Evid. 702 if

it concerns:     (1) scientific, technical, or other specialized

knowledge that (2) will aid the jury or other trier of fact to

understand or resolve a fact at issue.   See Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579, 592 (1993); see also Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 141 (1999) (extending Daubert’s two-prong


                                - 2 -
gatekeeping test to all expert testimony). The first prong of this

inquiry examines whether the reasoning and methodology underlying

the expert’s proffered opinion is reliable.              See Daubert, 509 U.S.

at 593-95.    The second prong of the inquiry requires an analysis of

whether the opinion is relevant to the fact at issue.                See id. at

591-92, 595.    Thus, an expert’s testimony is admissible under Rule

702 if it “rests on a reliable foundation and is relevant,” Kumho

Tire Co., 526 U.S. at 141 (internal quotation marks and citation

omitted), and falls outside the common knowledge of the jury.                See

United States v. Dorsey, 45 F.3d 809, 814-15 (4th Cir. 1995).

             Counsel contends the district court improperly permitted

the testimony of an expert in the interstate transportation of

firearms and ammunition.           The expert testified, based on his

analysis of the firearm’s stampings,1 that the weapon had traveled

in interstate commerce.          The district court’s admission of this

expert testimony was proper. See, e.g., United States v. Williams,

445 F.3d 724, 740 (4th Cir.), cert. denied, 127 S. Ct. 314 (2006).

             Counsel   also   contends   the    district     court   improperly

permitted    the   testimony     of   experts    in   the   areas    of   latent

fingerprints    and    gunshot    residue     (“GSR”).      The   experts   used



     1
      Counsel contends the expert’s reference to the stampings was
inadmissible hearsay. We conclude the expert did not testify as to
the specific markings on the firearm but instead explained that the
markings formed a basis for his evaluation, which is customary in
the expert’s field of analysis. Thus, these facts and data “need
not be admissible in evidence.” Fed. R. Evid. 703.

                                      - 3 -
percentages in their testimony to explain the likelihood of finding

evidence on a firearm.            Counsel objected to the use of the

percentages; in the Anders brief, counsel contends this form of

testimony was confusing, misleading, and prejudicial.                   Counsel

provides no support for this contention, however.             The decision to

admit the testimony was neither arbitrary nor irrational, see

United States v. Moore, 27 F.3d 969, 975 (4th Cir. 1994), and

therefore not an abuse of discretion.

            Flowers did not object to the alleged failure to exclude

the Government’s representative and rebuttal witness.                Therefore,

this contention is reviewed for plain error.             See Fed. R. Crim. P.

52(b).      Under   the   plain     error    standard,   Flowers     must   show:

(1) there was error; (2) the error was plain; and (3) the error

affected his substantial rights.            United States v. Olano, 507 U.S.

725, 732-34 (1993).       Even when these conditions are satisfied, we

may exercise our discretion to notice the error only if the error

“seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.”           Id. at 736 (internal quotation marks

omitted).     The Government’s in-court representative may offer

rebuttal    testimony     despite    having    heard   the   other   witnesses.

United States v. Frazier, 417 F.2d 1138, 1139 (4th Cir. 1969).

Thus, the district court did not err in failing to exclude the

witness.




                                      - 4 -
          In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.      We therefore

affirm Flowers’s conviction and sentence.2    This court requires

that counsel inform Flowers, in writing, of the right to petition

the Supreme Court of the United States for further review.      If

Flowers requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Flowers.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




     2
      Pursuant to United States v. Booker, 543 U.S. 220 (2005), the
district court treated the guidelines as advisory and consulted the
18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) sentencing factors
prior to imposing sentence. The sentence was within the statutory
prescribed range, see 18 U.S.C. § 924(a)(2) (2000) (providing
maximum punishment for § 922(g) violation is ten years’
imprisonment), and was reasonable. See United States v. Green, 436
F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006)
(holding sentence within properly calculated advisory guidelines
range is presumptively reasonable).

                              - 5 -